 

[tlogoex10-1.jpg]

 

August 20, 2013

 

ThermoEnergy Corporation
10 New Bond Street
Worcester, Massachusetts 01606

 

Re:       Limitation on Beneficial Ownership

 

Reference is made to that certain Letter Agreement by and between ThermoEnergy
Corporation (the “Company”) and each of Empire Capital Partners, L.P., Empire
Capital Partners, LTD and Empire Capital Partners Enhanced Master Fund, LTD,
Scott A. Fine and Peter J. Richards and certain of their affiliates (each a
“Holder” and collectively, the “Holders”) dated as of June 6, 2011 regarding the
subject captioned above (the “June 2011 Letter Agreement”), as supplemented by
that certain Letter Agreement by and between the Company and each Holder dated
as of December 1, 2011 (the “December 2011 Letter Agreement” and the June 2011
Letter Agreement, as amended by the December 2011 Letter Agreement, the “2011
Letter Agreement”), and as further supplemented by that certain Letter Agreement
by and between the Company and each Holder dated as of November 28, 2012 (the
“2012 Letter Agreement” and the 2011 Letter Agreement, as amended by the 2012
Letter Agreement, the “Previous Letter Agreement”). This Letter Agreement
supersedes and replaces the Previous Letter Agreement.

 

This Letter Agreement applies to and governs any shares of common stock, par
value $0.01 per share, of the Company (the “Common Stock”) issued, to be issued
or issuable currently or at any time in the future upon conversion, exchange,
exercise or otherwise pursuant to any rights, warrants or options to subscribe
for or purchase shares of Common Stock or any stock or securities directly or
indirectly convertible into or exercisable or exchangeable for shares of Common
Stock including, without limitation, (i) the Series B Convertible Preferred
Stock of the Company previously issued to the Holders, (ii) the Series B-1
Convertible Preferred Stock of the Company previously issued or issuable to the
Holders on or after the date hereof, (iii) the Series C Convertible Preferred
Stock of the Company previously issued or issuable to the Holders on or after
the date hereof, (iv) any bridge notes or other debt of the Company, including
such notes or debt that are or become directly or indirectly convertible into or
exchangeable for Common Stock previously issued to the Holders or to be issued
or issuable to the Holders on or after the date hereof, (v) any other shares of
the Company’s preferred stock that is or become directly or indirectly
convertible into or exchangeable for Common Stock to be issued or issuable to
the Holders on or after the date hereof and (vi) any warrants or other options
or rights to purchase Common Stock or any of the foregoing securities to be
issued or issuable to the Holders on or after the date hereof. All of the
securities referenced in this paragraph, including any securities issued in
exchange, transfer or replacement thereof, are referred to herein collectively
as the “Applicable Securities.”

 

  CONNECTICUT:  One Gorham Island Suite 201 Westport, CT 06880 T 203.454.1019  
CALIFORNIA:  2000 Avenue of the Stars Suite 815N Los Angeles, CA 90067 T
310.975.7600

 

 

 

 

For so long as the Common Stock is registered pursuant to Section 12 of the
Securities Exchange Act of 1934, as amended, notwithstanding anything to the
contrary contained in the governing instruments for any of the Applicable
Securities, the Company shall not effect any conversion, exercise or exchange of
any of the Applicable Securities, and no Holder shall have the right to convert,
exercise or exchange any of the Applicable Securities, and any such conversion,
exercise or exchange shall be null and void and treated as if never made, to the
extent that after giving effect to such conversion, exercise or exchange, the
Holder (together with the Holder’s affiliates) would beneficially own in excess
of 4.99% (the “Maximum Percentage”) of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion, exercise or
exchange. For purposes of the foregoing sentence, the aggregate number of shares
of Common Stock beneficially owned by the Holder and its affiliates shall
include the number of shares of Common Stock issuable upon conversion, exercise
or exchange, as applicable, of the Applicable Securities with respect to which
the determination of such sentence is being made, but shall exclude shares of
Common Stock which would be issuable upon exercise, conversion or exchange, as
applicable, of the remaining, unexercised, unconverted or unexchanged portion of
the Applicable Securities beneficially owned by the Holder and its affiliates.
For purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended. For purposes of determining the number of outstanding shares of Common
Stock, the Holders may rely on the number of outstanding shares of Common Stock
as reflected in (1) the Company’s most recent Annual Report on Form 10-K,
Quarterly Report on Form 10-Q, Current Report on Form 8-K or other public filing
with the Securities and Exchange Commission, as the case may be, (2) a more
recent public announcement by the Company or (3) any other notice by the Company
or the Company’s transfer agent setting forth the number of shares of Common
Stock outstanding. For any reason at any time, upon the written or oral request
of a Holder, the Company shall within one business day confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion, exercise or exchange of securities of the
Company, including the Applicable Securities, held by each Holder and its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. By written notice to the Company, the Holders may
from time to time decrease (but not increase) the Maximum Percentage to any
other percentage specified in such notice effective as of the date such notice
is delivered to the Company. The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended beneficial ownership limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation.

 

This letter agreement shall be binding on any successors and assigns of the
parties hereto. This letter agreement shall be governed and construed in
accordance with the laws of the State of New York. This letter agreement may be
executed in any number of counterparts, which together shall constitute this
letter agreement.

 

[Signature Page Follows]

 

2

 

 

  Very truly yours,       EMPIRE CAPITAL PARTNERS, L.P.       By: Empire GP,
L.L.C., Its General Partner       EMPIRE CAPITAL PARTNERS, LTD   EMPIRE CAPITAL
PARTNERS   ENHANCED MASTER FUND, LTD,   CHARTER OAK PARTNERS, L.P.,   CHARTER
OAK PARTNERS II, L.P.   AND CHARTER OAK MASTER FUND, L.P.       By: Empire
Capital Management, L.L.C.,
Its Investment Manager       By: /s/ Peter Richards     Name:  Peter Richards  
  Title:  Managing Member       /s/ Peter Richards   Peter J. Richards        
Scott A. Fine

  

Acknowledged and Agreed:       THERMOENERGY CORPORATION       By: /s/ Gregory M.
Landegger     Name: Gregory M. Landegger    

Title: Chief Operating Officer and Interim
Chief Financial Officer

 

 

3

 

 

Very truly yours,       EMPIRE CAPITAL PARTNERS, L.P.       By: Empire GP,
L.L.C., Its General Partner       EMPIRE CAPITAL PARTNERS, LTD   EMPIRE CAPITAL
PARTNERS   ENHANCED MASTER FUND, LTD,   CHARTER OAK PARTNERS, L.P.,   CHARTER
OAK PARTNERS II, L.P.   AND CHARTER OAK MASTER FUND, LP.       By: Empire
Capital Management, L.L.C.,
Its Investment Manager       By: /s/ Scott A. Fine     Name:  Scott A. Fine    
Title:  Managing Member         Peter J. Richards       /s/ Scott A. Fine  
Scott A. Fine

  

Acknowledged and Agreed:       THERMOENERGY CORPORATION       By: /s/ Gregory M.
Landegger     Name: Gregory M. Landegger    

Title: Chief Operating Officer and Interim
Chief Financial Officer

 



4

